 
INVESTMENT AGREEMENT
 
INVESTMENT AGREEMENT (AGREEMENT), dated as of July 28, 2011 by and between Green
Technology Solutions, Inc., Zanker Rd., Suite 203, San Jose, CA 95134  (the
Company) represented herein by its duly authorized president, John Shearer, and
Wasserman Investments Corp. a corporation, whose mailing address is San
Francisco, calle 65, Panama City, Panama (the Investor) represented herein by
its duly authorized agent, Cesar Rivera.


WHEREAS, the parties desire to enter into a formal funding arrangement
consisting of this Agreement and attachments of a convertible promissory note, a
stock purchase agreement, a registration rights agreement and various exhibits,
all collectively referred to as the Equity Line Transaction Documents.
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest up to Three Million Two Hundred
Fifty Thousand dollars ($3,250,000) to purchase the Company's common stock, with
$0.001par value per share;
 
WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) under the Securities Act of 1933, as amended, Rule 506 of
Regulation D, and the rules and regulations promulgated thereunder, and/or upon
any other exemption from the registration requirements of the 1933 Act as may be
available with respect to any or all of the investments in common stock to be
made hereunder; and
 
WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement substantially in the form attached hereto pursuant to which the
Company has agreed to provide certain registration rights under the 1933 Act,
and the rules and regulations promulgated thereunder, and applicable state
securities laws.
 
NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:
 
SECTION 1. DEFINITIONS.
 
As used in this Agreement, the following terms shall have the following meanings
specified or indicated below, and such meanings shall be equally applicable to
the singular and plural forms of such defined terms.


Closing Date shall mean no more than two (2) Trading Days following the delivery
of shares by the Company for each Put, for each tranche.


Execution Date shall mean the date indicated in the preamble to this Agreement.

 
1

--------------------------------------------------------------------------------

 


Open Period shall mean the period beginning on and including the Trading Day
immediately following the effective date and ending on the earlier to occur of
(i) the date which is thirty-six (36) months from the effective date; or (ii)
termination of the Agreement in accordance with Section 8, below.


Pricing Period shall mean the period beginning on the Put Request Notice Date
and ending on and including the date that is five (5) Trading Days after such
Put Request Notice Date.


Principal Market shall mean the Nasdaq Capital Market, the NYSE Amex, the New
York Stock Exchange, the Nasdaq Global Market, the Nasdaq Global Select Market,
the OTC Bulletin Board or the Pink Sheets, whichever is the principal market on
which the common stock is listed.


Purchase Amount shall mean the total amount being paid by the Investor on a
particular Closing Date to purchase the securities.


Put Request Notice shall mean a written notice in the form attached hereto, sent
to the Investor by the Company stating the Put Amount in U.S. dollars the
Company intends to sell to the Investor pursuant to the terms of the Agreement
and stating the current number of shares issued and outstanding on such date.


Put Request Notice Date shall mean the Trading Day, as set forth below,
immediately following the day on which the Investor receives a Put Request
Notice, however a Put Request Notice shall be deemed delivered on (a) the
Trading Day it is received by facsimile or otherwise by the Investor if such
notice is received prior to 9:00 am Eastern Time, or (b) the immediately
succeeding Trading Day if it is received by facsimile or otherwise after 9:00 am
Eastern Time on a Trading Day.  No Put Request Notice may be deemed delivered on
a day that is not a Trading Day.


Put Restriction shall mean the days during the Pricing Period.  During this
time, the Company shall not be entitled to deliver another Put Request Notice.


Registration Statement means the registration statement of the Company filed
under the 1933 Act covering the resale by the Investor of the common stock
issuable hereunder.


Securities shall mean the shares of common stock issued pursuant to the terms of
the Agreement.


Suspension Price with respect to any Put Request Notice shall be the price per
share defined by the Company in the applicable Put Request Notice.
 
Trading Day shall mean any day on which the Principal Market for the common
stock is open for trading, from the hours of 9:30 am until 4:00 pm.


VWAP shall mean the volume weighted average price of the common stock.

 
2

--------------------------------------------------------------------------------

 


SECTION 2.   PURCHASE AND SALE OF COMMON STOCK.
 
(A) PURCHASE AND SALE OF COMMON STOCK. Subject to the terms and conditions set
forth herein, the Company may issue and sell to the Investor, and the Investor
shall purchase from the Company, up to that number of Shares having an aggregate
purchase price of Three Million Two Hundred Fifty Thousand dollars ($3,250,000).
 
(B) DELIVERY OF PUT REQUEST NOTICES.  Subject to the terms and conditions of the
Equity Line Transaction Documents, and from time to time during the Open Period,
the Company may, in its sole discretion, deliver a Put Request Notice to the
Investor which states the dollar amount (designated in U.S. Dollars) of Shares
which the Company intends to sell to the Investor on a Closing Date. The Put
Request Notice shall be in the form attached hereto and incorporated herein by
reference. The amount that the Company shall be entitled to Put to the Investor
(the Put Amount) for any given Put Request Notice shall be equal to up to either
1) two hundred percent (200%) of the average daily volume (U.S. market only) of
the common stock for the five (5) Trading Days prior to the applicable Put
Request Notice Date, multiplied by the average of the three (3) daily closing
prices immediately preceding the Put date or 2) five hundred thousand dollars
($500,000).  The common stock identified in the Put Request Notice shall be
purchased for a price equal to the purchase price.  If the Company has not
completed an effective registration of the shares as of the Put date, then the
investor may elect to invest pursuant to the Convertible Promissory Note
executed by the Parties as of the date of this Agreement.
 
(C) CONDITIONS TO INVESTOR'S OBLIGATION TO PURCHASE SHARES. Notwithstanding
anything to the contrary in this Agreement, the Company shall not be entitled to
deliver a Put Request Notice and the Investor shall not be obligated to purchase
any Shares at a closing unless each of the following conditions are satisfied:
 
(i) a Registration Statement shall have been declared effective and shall remain
effective and available for the resale of all the Registrable Securities (as
defined in the Registration Rights Agreement attached hereto) at all times until
the closing with respect to the subject Put Request Notice;
 
(ii) at all times during the period beginning on the related Put Request Notice
Date and ending on and including the related Closing Date, the common stock
shall have been listed on the Principal Market and shall not have been suspended
from trading thereon for a period of two (2) consecutive Trading Days during the
Open Period and the Company shall not have been notified of any pending or
threatened proceeding or other action to suspend the trading of the common
stock;
 
(iii) the Company has complied with its obligations and is otherwise not in
breach of or in default under, this Agreement, the Registration Rights Agreement
or any other agreement executed in connection herewith which has not been cured
prior to delivery of the Investor’s Put Request Notice Date;

 
3

--------------------------------------------------------------------------------

 

(iv) no injunction shall have been issued and remain in force, or action
commenced by a governmental authority which has not been stayed or abandoned,
prohibiting the purchase or the issuance of the Securities; and
 
(v) the issuance of the Securities will not violate any shareholder approval
requirements of the Principal Market.
 
If any of the events described in clauses (i) through (v) above occurs during a
Pricing Period, then the Investor shall have no obligation to purchase the Put
amount of common stock set forth in the applicable Put Request Notice.
 
(D) MECHANICS OF PURCHASE OF SHARES BY INVESTOR UNDER THIS INVESTMENT
AGREEMENT.  Subject to the satisfaction of the conditions set forth above, the
closing of the purchase by the Investor of shares shall occur on the date which
is no later than five (5) Trading Days following the last day in the Pricing
Period of applicable Put. Prior to each Closing Date, (i) within two (2) Trading
Days of the end of a Pricing Period, the Investor will notify the Company of the
number of shares to be delivered to the Investor; and (ii) the Company shall
deliver to the Investor pursuant to this Agreement, certificates representing
the shares to be issued to the Investor on such date and registered in the name
of the Investor within three (3) Trading days of the Put Settlement sheet, being
delivered to the Company by the Investor; and (iii) the Investor shall deliver
to the Company the purchase price to be paid for such shares, determined as set
forth in Section 2(B) promptly upon receipt of the shares from the Company.  In
lieu of delivering physical certificates representing the Securities and
provided that the Company's transfer agent then is participating in the
Depository Trust Company ("DTC") Fast Automated Securities Transfer ("FAST")
program, upon request of the Investor, the Company shall use all commercially
reasonable efforts to cause its transfer agent to electronically transmit the
Securities by crediting the account of the Investor's prime broker (as specified
by the Investor within a reasonable period in advance of the Investor's notice)
with DTC through its Deposit Withdrawal Agent Commission ("DWAC") system.
 
The Company understands that a delay in the issuance of Securities beyond the
closing date could result in economic damage to the Investor. After the
effective date, as compensation to the Investor for such loss, the Company
agrees to make late payments to the Investor for late issuance of Securities
(delivery of Securities after the applicable closing date) in accordance with
the following schedule (where "No. of Days Late" is defined as the number of
Trading Days beyond the closing date, with the Amounts being cumulative.):
 
LATE  PAYMENT  FOR  EACH NUMBER OF DAYS LATE:
 
1
  $100
2
  $200
3
  $300
4
  $400
5
  $500
6
  $600
7
  $700
8
  $800
9
  $900
10
  $1,000
Over  10
 
$1,000 + $200 for each business day late beyond 10 days.

 
 
4

--------------------------------------------------------------------------------

 


The Company shall make any payments incurred under this Section in immediately
available funds upon demand by the Investor. Nothing herein shall limit the
Investor's right to pursue actual damages for the Company's failure to issue and
deliver the Securities to the Investor, except that such late payments shall
offset any such actual damages incurred by the Investor, and any Open Market
Adjustment Amount, as set forth below.
 
(E) OVERALL LIMIT ON COMMON STOCK ISSUABLE. Notwithstanding anything contained
herein to the contrary, if during the Open Period the Company becomes listed on
an exchange that limits the number of shares of common stock that may be issued
without shareholder approval, then the number of shares issuable by the Company
and purchasable by the Investor, shall not exceed that number of the shares of
common stock that may be issuable without shareholder approval (the Maximum
Common Stock Issuance).  If such issuance of shares of common stock could cause
a delisting on the Principal Market, then the Maximum Common Stock Issuance
shall first be approved by the Company's shareholders in accordance with
applicable law and the by-laws and articles of incorporation of the Company, as
amended. The parties understand and agree that the Company's failure to seek or
obtain such shareholder approval shall in no way adversely affect the validity
and due authorization of the issuance and sale of Securities or the Investor's
obligation in accordance with the terms and conditions hereof to purchase a
number of shares in the aggregate up to the Maximum Common Stock Issuance
limitation, and that such approval pertains only to the applicability of the
Maximum Common Stock Issuance limitation provided in this Section.
 
(F)  If the Company fails to deliver any portion of the shares of the Put to the
Investor and the Investor purchases, in an open market transaction or otherwise,
shares of common stock necessary to make delivery of shares which would have
been delivered if the full amount of the shares to be delivered to the Investor
by the Company (the Open Market Share Purchase), then the Company shall pay to
the Investor, in addition to any other amounts due to Investor pursuant to the
Put, and not in lieu thereof, the Open Market Adjustment Amount (as defined
below).  The Open Market Adjustment Amount is the amount equal to the excess, if
any, of (i) the Investor's total purchase price (including brokerage
commissions, if any) for the Open Market Share Purchase minus (ii) the net
proceeds (after brokerage commissions, if any) received by the Investor from the
sale of the Put shares due.  The Company shall pay the Open Market Adjustment
Amount to the Investor in immediately available funds within five (5) business
days of written demand by the Investor.
 
(G)  LIMITATION ON AMOUNT OF OWNERSHIP. Notwithstanding anything to the contrary
in this Agreement, in no event shall the Investor be entitled to purchase that
number of shares, which when added to the sum of the number of shares of common
stock beneficially owned (as such term is defined under Section 13(d) and Rule
13d-3 of the 1934 Act), by the Investor, would exceed 4.99% of the number of
shares of common stock outstanding on the Closing Date, as determined in
accordance with Rule 13d-1(j) of the 1934 Act.

 
5

--------------------------------------------------------------------------------

 
  
SECTION 3. INVESTOR'S REPRESENTATIONS, WARRANTIES AND COVENANTS.
 
The Investor represents and warrants to the Company, and covenants, that:
 
(A) SOPHISTICATED INVESTOR. The Investor has, by reason of its business and
financial experience, such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that it is
capable of (i) evaluating the merits and risks of an investment in the
Securities and making an informed investment decision; (ii) protecting its own
interest; and (iii) bearing the economic risk of such investment for an
indefinite period of time.
 
(B) AUTHORIZATION; ENFORCEMENT. The Investor has the requisite power and
authority to enter into and perform this Agreement, the Registration Rights
Agreement and other agreements within the Equity Line Transaction Documents. The
execution and delivery of the Equity Line Transaction Documents by the Investor
and the consummation by it of the transactions contemplated hereby and thereby
have been duly and validly authorized by the Investor's general partners and no
further consent or authorization is required by the partners.  This Agreement
has been duly and validly authorized, executed and delivered on behalf of the
Investor and is a valid and binding agreement of the Investor enforceable
against the Investor in accordance with its terms, subject as to enforceability
to general principles of equity and to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.
 
(C) SECTION 9 OF THE 1934 ACT. During the term of this Agreement, the Investor
will comply with the provisions of Section 9 of the 1934 Act, and the rules
promulgated thereunder, with respect to transactions involving the common stock.
The Investor agrees not to sell the Company's stock short or acquire a hedging
position in the Company’s stock, either directly or indirectly through its
affiliates, principals or advisors, during the term of this Agreement, nor will
encourage any friends, family members or any other third party individuals or
entities to do so.
 
(D) ACCREDITED INVESTOR. Investor is an Accredited Investor as that term is
defined in Rule 501(a) of Regulation D of the 1933 Act.
 
(E) NO CONFLICTS. The execution, delivery and performance of the Equity Line
Transaction Documents by the Investor and the consummation by the Investor of
the transactions contemplated hereby and thereby will not result in a violation
of the partnership agreement or other organizational documents of the Investor.
 
(F) OPPORTUNITY TO DISCUSS. The Investor has received all materials relating to
the Company's business, finance and operations which it has requested. The
Investor has had an opportunity to discuss the business, management and
financial affairs of the Company with the Company's management.

 
6

--------------------------------------------------------------------------------

 


(G) INVESTMENT PURPOSES. The Investor is purchasing the Securities for its own
account for investment purposes and agrees to resell or otherwise dispose of the
Securities solely in accordance with the registration provisions of the 1933 Act
(or pursuant to an exemption from such registration provisions).
 
(H) NO REGISTRATION AS A DEALER. The Investor is not and will not be required to
be registered as a "dealer" under the 1934 Act, either as a result of its
execution and performance of its obligations under this Agreement or otherwise.
 
(I)  GOOD STANDING.  The Investor is a duly organized entity, validly existing
and in good standing.
 
(J)  TAX LIABILITIES.  The Investor understands that it is liable for its own
tax liabilities.
 
(K) REGULATION M.  The Investor will comply with Regulation M under the 1934
Act, if applicable.
 
SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Except as set forth in any Schedules attached hereto, or as disclosed in the
Company's SEC Documents, the Company represents and warrants to the Investor
that:
 
(A) ORGANIZATION AND QUALIFICATION. The Company is a corporation duly organized
and validly existing in good standing under the laws of its state of
incorporation and has the requisite corporate power and authorization to own its
properties and to carry on its business as now being conducted. Both the Company
and the companies it owns or controls are duly qualified to do business and are
in good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect. As used in this Agreement, Material
Adverse Effect means any material adverse effect on (i) the properties, assets,
operations, results of operations, or financial condition of the
Company and its subsidiaries, if any, taken as a whole, (ii) the transactions
contemplated hereby or by the agreements and instruments to be entered into in
connection herewith, or (iii) the authority or ability of the Company to perform
its obligations under the Equity Line Transaction Documents.
 
(B) AUTHORIZATION; ENFORCEMENT; COMPLIANCE WITH OTHER INSTRUMENTS.
 
(i) The Company has the requisite corporate power and authority to enter into
and perform this Agreement and the Registration Rights Agreement, and to issue
the Securities in accordance with the terms hereof and thereof.
 
(ii) The execution and delivery of the Equity Line Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation the reservation for issuance and the
issuance of the Securities pursuant to this Agreement, have been duly and
validly authorized by the Company's Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors, or its
shareholders.

 
7

--------------------------------------------------------------------------------

 
 
(iii)  The Equity Line Transaction Documents have been duly and validly executed
and delivered by the Company.
 
(iv) The Equity Line Transaction Documents constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors' rights and remedies.
 
(C) CAPITALIZATION. As of the date hereof, the authorized capital stock of the
Company consists of 75,000,000 shares of common stock with $0.001 par value per
share, of which as of the date hereof, 34,133,745 shares are issued and
outstanding, and no shares of Preferred Stock are issued and outstanding.
 
Except as disclosed in the Company's publicly available filings with the SEC:
 
 (i) no shares of the Company's capital stock are subject to preemptive rights
or any other similar rights or any liens or encumbrances suffered or permitted
by the Company; (ii) there are no outstanding debt securities; (iii) there are
no outstanding shares of capital stock, options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries other than customary option grants as part of compensation packages
to the Company’s officers and directors; (iv) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except the
Registration Rights Agreement); (v) there are no outstanding securities of the
Company or any of its subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to redeem a security of the Company or any of its subsidiaries; (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement; (vii) the Company does not have any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement; and (viii)
there is no dispute as to the classification of any shares of the Company's
capital stock.
 
The Company has furnished to the Investor, or the Investor has had access
through the SEC’s EDGAR website to, true and correct copies of the Company's
articles of incorporation, as amended and in effect on the date hereof, and the
Company's by-laws, as in effect on the date hereof, and the terms of all
securities convertible into or exercisable for common stock and the material
rights of the holders thereof in respect thereto.
 
 
8

--------------------------------------------------------------------------------

 
 
(D) ISSUANCE OF SHARES. The Company has reserved 32,500,000 shares for issuance
pursuant to this Agreement, which have been duly authorized and reserved for
issuance (subject to adjustment pursuant to the Company's covenant set forth in
Section 5(F) below) pursuant to this Agreement. Upon issuance in accordance with
this Agreement, the Securities will be validly issued, fully paid for and
non-assessable and free from all taxes, liens and charges with respect to the
issue thereof. In the event the Company cannot register a sufficient number of
shares for issuance pursuant to this Agreement, the Company will use its best
efforts to authorize and reserve for issuance the number of shares required for
the Company to perform its obligations hereunder as soon as reasonably
practicable.
 
(E) NO CONFLICTS. The execution, delivery and performance of the Equity Line
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the articles of incorporation, any certificate of designations, preferences
and rights of any outstanding series of preferred stock of the Company or the
by-laws; or (ii) conflict with, or constitute a material default (or an event
which with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, contract, indenture mortgage,
indebtedness or instrument to which the Company or any of its subsidiaries is a
party, or to the Company's knowledge result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and regulations and the rules and regulations of the Principal
Market or principal securities exchange or trading market on which the common
stock is traded or listed) applicable to the Company or any of its subsidiaries
or by which any property or asset of the Company or any of its subsidiaries is
bound or affected. Except as disclosed herein, neither the Company nor its
subsidiaries is in violation of any term of, or in default under, the articles
of incorporation, any certificate of designations, preferences and rights of any
outstanding series of preferred stock of the Company or the by-laws or their
organizational charter or by-laws, respectively, or any contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or its subsidiaries,
except for possible conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations that would not individually or in
the aggregate have or constitute a Material Adverse Effect. The business of the
Company and its subsidiaries is not being conducted, and shall not be conducted,
in violation of any law, statute, ordinance, rule, order or regulation of any
governmental authority or agency, regulatory or self-regulatory agency, or
court, except for possible violations the sanctions for which either
individually or in the aggregate would not have a Material Adverse Effect.
Except as specifically contemplated by this Agreement and as required under the
1933 Act or any securities laws of any states, to the Company's knowledge, the
Company is not required to obtain any consent, authorization, permit or order
of, or make any filing or registration (except the filing of a registration
statement as outlined in the Registration Rights Agreement between the parties)
with, any court, governmental authority or agency, regulatory or self-regulatory
agency or other third party in order for it to execute, deliver or perform any
of its obligations under, or contemplated by, the Equity Line Transaction
Documents in accordance with the terms hereof or thereof. All consents,
authorizations, permits, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof and are in full force and effect as of
the date hereof. Except as disclosed herein, the Company and its subsidiaries
are unaware of any facts or circumstances which might give rise to any violation
or default of any of the foregoing. The Company is not, and will not be, in
violation of the listing requirements of the Principal Market as in effect on
the date hereof and on each of the Closing Dates and is not aware of any facts
which would reasonably lead to delisting of the common stock by the Principal
Market in the foreseeable future.

 
9

--------------------------------------------------------------------------------

 
 
(F)  SEC DOCUMENTS; FINANCIAL STATEMENTS. As of the date hereof, the Company has
filed all reports (if listed on an applicable exchange requiring such reports),
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1934 Act (SEC Documents).
The Company has delivered to the Investor or its representatives, or the
Investor has had access through the SEC’s EDGAR website to, true and complete
copies of the SEC Documents. As of their respective filing dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles, and the
year end financial statements have been audited by a firm that is a member of
the Public Companies Accounting Oversight Board ("PCAOB"), consistently applied
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other written
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 4(D) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading. Neither the Company nor any of its subsidiaries or
any of their officers, directors, employees or agents have provided the Investor
with any material, nonpublic information which was not publicly disclosed prior
to the date hereof and any material, nonpublic information provided to the
Investor by the Company or its subsidiaries or any of their officers, directors,
employees or agents prior to any Closing Date shall be publicly disclosed by the
Company prior to such Closing Date.

 
10

--------------------------------------------------------------------------------

 

(G) ABSENCE OF CERTAIN CHANGES. Except as otherwise set forth in the SEC
Documents, as of the date of signing the Equity Line Transaction Documents, the
Company does not intend to change the business operations of the Company in any
material way. The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to any bankruptcy law nor does
the Company or its subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings.
 
(H) ABSENCE OF LITIGATION AND/OR REGULATORY PROCEEDINGS. Except as set forth in
the SEC Documents, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
executive officers of Company or any of its subsidiaries, threatened against or
affecting the Company, the common stock or any of the Company's subsidiaries or
any of the Company's or the Company's subsidiaries' officers or directors in
their capacities as such, in which an adverse decision could have a Material
Adverse Effect.
 
(I) ACKNOWLEDGMENT REGARDING INVESTOR'S PURCHASE OF SHARES. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm's length purchaser with respect to the Equity Line Transaction Documents and
the transactions contemplated hereby and thereby. The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to the Equity Line
Transaction Documents and the transactions contemplated hereby and thereby and
any advice given by the Investor or any of its respective representatives or
agents in connection with the Equity Line Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Investor's purchase of the Securities, and is not being relied on by the
Company. The Company further represents to the Investor that the Company's
decision to enter into the Equity Line Transaction Documents has been based
solely on the independent evaluation by the Company and its representatives.
 
(J) NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR CIRCUMSTANCES. Except as
set forth in the SEC Documents, as of the date hereof, no event, liability,
development or circumstance has occurred or exists, or to the Company's
knowledge is contemplated to occur, with respect to the Company or its
subsidiaries or their respective business, properties, assets, prospects,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws on a registration statement filed with
the SEC relating to an issuance and sale by the Company of its common stock and
which has not been publicly announced.
 
(K) EMPLOYEE RELATIONS. Neither the Company nor any of its subsidiaries is
involved in any union labor dispute nor, to the knowledge of the Company or any
of its subsidiaries, is any such dispute threatened. Neither the Company nor any
of its subsidiaries is a party to a collective bargaining agreement, and the
Company and its subsidiaries believe that relations with their employees are
good. No executive officer (as defined in Rule 501(f) of the 1933 Act) has
notified the Company that such officer intends to leave the Company's employ or
otherwise terminate such officer's employment with the Company.

 
11

--------------------------------------------------------------------------------

 

(L) INTELLECTUAL PROPERTY RIGHTS. The Company and its subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. Except as set forth in the SEC Documents, none of the Company's
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
government authorizations, trade secrets or other intellectual property rights
necessary to conduct its business as now or as proposed to be conducted have
expired or terminated, or are expected to expire or terminate within two (2)
years from the date of this Agreement. The Company and its subsidiaries do not
have any knowledge of any infringement by the Company or its subsidiaries of
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other similar rights of others, or of any such development of similar or
identical trade secrets or technical information by others and, except as set
forth in the SEC Documents, there is no claim, action or proceeding being made
or brought against, or to the Company's knowledge, being threatened against, the
Company or its Subsidiaries regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other infringement; and the Company and its
subsidiaries are unaware of any facts or circumstances which might give rise to
any of the foregoing. The Company and its Subsidiaries have taken commercially
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties.
 
(M) ENVIRONMENTAL LAWS. The Company and its subsidiaries (i) are, to the
knowledge of the Company and its subsidiaries, in compliance with any and all
applicable foreign, federal, state and local environmental laws; (ii) have, to
the knowledge of the Company, received all permits, licenses or other approvals
required of them under applicable environmental laws to conduct their respective
businesses; and (iii) are in compliance, to the knowledge of the  Company, with
all terms and conditions of any such permit, license or approval where, in each
of the three (3) foregoing cases, the failure to so comply would have,
individually or in the aggregate, a Material Adverse Effect.
 
(N) TITLE. The Company and its subsidiaries have good and marketable title to
all personal property owned by them which is material to the business of the
Company and its subsidiaries. Any real property and facilities held under lease
by the Company or any of its subsidiaries are held by them under valid,
subsisting and enforceable leases.
 
(O) REGULATORY PERMITS. To the extent applicable, the Company and its
subsidiaries have in full force and effect all certificates, approvals,
authorizations and permits from the appropriate federal, state, local or foreign
regulatory authorities and comparable foreign regulatory agencies, necessary to
own, lease or operate their respective properties and assets and conduct their
respective businesses.
 
(P)  RESERVED


 (Q) NO MATERIALLY ADVERSE CONTRACTS, ETC. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree or order which in the judgment of the Company's officers
has or is expected in the future to have a material adverse effect. Neither the
Company nor any of its Subsidiaries is a party to any contract or agreement
which in the judgment of the Company's officers has or is expected to have a
material adverse effect.

 
12

--------------------------------------------------------------------------------

 
 
(R) TAX STATUS. The Company and each of its Subsidiaries represents it does not
owe any United States federal and state income tax.


(S) CERTAIN TRANSACTIONS. Except as set forth in the SEC Documents previously
filed and except for arm's length transactions pursuant to which the Company
makes payments in the ordinary course of business upon terms no less favorable
than the Company could obtain from disinterested third parties and other than
the grant of stock options disclosed in the SEC Documents or stock options
granted in the future as contemplated by current compensation agreements or
plans disclosed in the SEC Documents, none of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company or any of its subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.
 
(T) DILUTIVE EFFECT. The Company understands and acknowledges that the number of
shares of common stock issuable upon purchases pursuant to this Agreement will
increase in certain circumstances including, but not necessarily limited to, the
circumstance wherein the trading price of the common stock declines during the
period between the effective date and the end of the open period. The Company's
executive officers and directors have studied and fully understand the nature of
the transactions contemplated by this Agreement and recognize that they have a
potential dilutive effect on the shareholders of the Company. The Board of
Directors of the Company has concluded, in its good faith business judgment, and
with full understanding of the implications, that such issuance is in the best
interests of the Company. The Company specifically acknowledges that, subject to
such limitations as are expressly set forth in the Equity Line Transaction
Documents, its obligation to issue shares of common stock upon purchases
pursuant to this Agreement is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
shareholders of the Company.
 
(U) LOCK-UP. The Company shall cause its officers and directors to refrain from
selling common stock during each Pricing Period.
 
(V) NO GENERAL SOLICITATION. Neither the Company, nor any of its affiliates, nor
any person acting on its behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of the common stock to be offered as set forth in this
Agreement.
 
(W) NO BROKERS, FINDERS OR FINANCIAL ADVISORY FEES OR COMMISSIONS.  No brokers,
finders or financial advisory fees or commissions will be payable by the
Company, its agents or subsidiaries, with respect to the transactions
contemplated by this Agreement, except as otherwise disclosed in this Agreement.

 
13

--------------------------------------------------------------------------------

 


SECTION 5. COVENANTS OF THE COMPANY
 
(A) BEST EFFORTS. The Company shall use all commercially reasonable efforts to
timely satisfy each of the conditions set forth in Section 8 of this Agreement.
 
(B) BLUE SKY. The Company shall, at its sole cost and expense, on or before the
effective date, take such action as the Company shall reasonably determine is
necessary to qualify the Securities for, or obtain exemption for the Securities
for, sale to the Investor at each of the closings pursuant to this Agreement
under applicable securities or "Blue Sky" laws of such states of the United
States, as reasonably specified by the Investor, and shall provide evidence of
any such action so taken to the Investor on or prior to the Closing Date.
 
(C) REPORTING STATUS. Until one of the following conditions occurs, the Company
shall file all reports required to be filed by the exchange or quotation service
on which it is listed, and the Company shall not terminate its status, or take
an action or fail to take any action, which would terminate its status as a
reporting company, if applicable, under the 1934 Act: (i) this Agreement
terminates pursuant to Section 9; or (ii) the date on which the Investor has
sold all the Securities.
 
(D) USE OF PROCEEDS. The Company will use the proceeds from the sale of the
Securities (excluding amounts paid by the Company for fees as set forth in the
Equity Line Transaction Documents) for general corporate and working capital
purposes and acquisition of assets, businesses or operations or for other
purposes that the Board of Directors in good faith deems to be in the best
interest of the Company.
 
(E) FINANCIAL INFORMATION. During the Open Period, the Company agrees to make
available to the Investor via the SEC’s EDGAR website or other electronic means
the following documents and information on the forms set forth: (i) within five
(5) Trading Days after the filing thereof with the SEC, a copy of its annual
reports on Form 10-K, its quarterly reports on Form 10-Q, any current reports on
Form 8-K and any Registration Statements or amendments filed pursuant to the
1933 Act; (ii) copies of any notices and other information made available or
given to the shareholders of the Company generally, contemporaneously with the
making available or giving thereof to the shareholders; and (iii) within two (2)
calendar days of filing or delivery thereof, copies of all documents filed with,
and all correspondence sent to, the Principal Market, any securities exchange or
market, or the Financial Industry Regulatory Authority, unless such information
is material nonpublic information.
 
(F) RESERVATION OF SHARES. The Company shall reserve an adequate number of
shares for the issuance of the Securities to the Investor as required hereunder.
In the event that the Company determines that it does not have a sufficient
number of authorized shares of common stock to reserve and keep available for
issuance as described in this Section 5(F), the Company shall use all
commercially reasonable efforts to increase the number of authorized shares of
common stock by seeking shareholder approval for the authorization of such
additional shares.

 
14

--------------------------------------------------------------------------------

 

(G) LISTING. The Company shall promptly secure and maintain the listing of all
of the Registrable Securities (as defined in the Registration Rights Agreement)
on the Principal Market and each other national securities exchange and
automated quotation system, if any, upon which shares of common stock are then
listed (subject to official notice of issuance) and shall maintain, such listing
of all Registrable Securities from time to time issuable under the terms of the
Equity Line Transaction Documents. Neither the Company nor any of its
subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the common stock on the Principal Market
(excluding suspensions of not more than one (1) trading day resulting from
business announcements by the Company). The Company shall promptly provide to
the Investor copies of any notices it receives from the Principal Market
regarding the continued eligibility of the common stock for listing on such
automated quotation system or securities exchange. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 5(G).
 
(H) TRANSACTIONS WITH AFFILIATES. The Company shall not, and shall cause each of
its subsidiaries not to, enter into, amend, modify or supplement, or permit any
subsidiary to enter into, amend, modify or supplement, any agreement,
transaction, commitment or arrangement with any of its or any subsidiary's
officers, directors, persons who were officers or directors at any time during
the previous two (2) years, shareholders who beneficially own 5% or more of the
common stock, or affiliates or with any individual related by blood, marriage or
adoption to any such individual or with any entity in which any such entity or
individual owns a 5% or more beneficial interest (each a Related Party), except
for (i) customary employment arrangements and benefit programs on reasonable
terms, (ii) any agreement, transaction, commitment or arrangement on an
arms-length basis on terms no less favorable than terms which would have been
obtainable from a disinterested third party other than such Related Party, or
(iii) any agreement, transaction, commitment or arrangement which is approved by
a majority of the disinterested directors of the Company. For purposes hereof,
any director who is also an officer of the Company or any subsidiary of the
Company shall not be a disinterested director with respect to any such
agreement, transaction, commitment or arrangement. Affiliate for purposes hereof
means, with respect to any person or entity, another person or entity that,
directly or indirectly, (i) has a 5% or more equity interest in that person or
entity, (ii) has 5% or more common ownership with that person or entity, (iii)
controls that person or entity, or (iv) is under common control with that person
or entity. Control or Controls for purposes hereof means that a person or entity
has the power, directly or indirectly, to conduct or govern the policies of
another person or entity.
 
(I) FILING OF FORM 8-K. On or before the date which is four (4) Trading Days
after the Execution Date, the Company shall file a current report on Form 8-K
with the SEC describing the terms of the transaction contemplated by the Equity
Line Transaction Documents in the form required by the 1934 Act, if such filing
is required.
 
(J) CORPORATE EXISTENCE. The Company shall use all commercially reasonable
efforts to preserve and continue the corporate existence of the Company.

 
15

--------------------------------------------------------------------------------

 

(K) NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION; SUSPENSION OF RIGHT TO MAKE
A PUT. The Company shall promptly notify the Investor upon the occurrence of any
of the following events in respect of a Registration Statement or related
prospectus in respect of an offering of the Securities: (i) receipt of any
request for additional information by the SEC or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration Statement or related
prospectus; (ii) the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of any
Registration Statement or the initiation of any proceedings for that
purpose;  (iii) receipt of any notification with respect to the suspension of
the qualification or exemption from qualification of any of the Securities for
sale in any jurisdiction or the initiation or notice of any proceeding for such
purpose; (iv) the happening of any event that makes any statement made in such
Registration Statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of a Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and (v) the Company's reasonable determination that a post-effective
amendment to the Registration Statement would be appropriate, and the Company
shall promptly make available to Investor any such supplement or amendment to
the related prospectus. The Company shall not deliver to Investor any Put
Request Notice during the continuation of any of the foregoing events in this
Section 5(K).
 
(L)  REIMBURSEMENT.  If (i) the Investor becomes involved in any capacity in any
action, proceeding or investigation brought by any shareholder of the Company,
in connection with or as a result of the consummation of the transactions
contemplated by the Equity Line Transaction Documents, or if the Investor is
impleaded in any such action, proceeding or investigation by any person (other
than as a result of a breach of the Investor’s representations and warranties
set forth in this Agreement); or (ii) the Investor becomes involved in any
capacity in any action, proceeding or investigation brought by the SEC against
or involving the Company (unless the Company is involved in the action,
proceeding or investigation as a witness only) or in connection with or as a
result of the consummation of the transactions contemplated by the Equity Line
Transaction Documents (other than as a result of a breach of the Investor’s
representations and warranties set forth in this Agreement), or if Investor is
impleaded in any such action, proceeding or investigation by any person, then in
any such case, the Company will reimburse the Investor for its actual,
reasonable legal and other related expenses incurred in connection therewith, as
such expenses are incurred. In addition, other than with respect to any matter
in which the Investor is a named party, the Company will pay to the Investor the
charges, as reasonably determined by the Investor, for the time of any officers
or employees of the Investor devoted to appearing and preparing to appear as
witnesses, assisting in preparation for hearings, trials or pretrial matters, or
otherwise with respect to inquiries, hearing, trials, and other proceedings
relating to the subject matter of this Agreement. The reimbursement obligations
of the Company under this section shall be in addition to any liability which
the Company may otherwise have, shall extend upon the same terms and conditions
to any affiliates of the Investor that are actually named in such action,
proceeding or investigation, and partners, directors, agents, employees,
attorneys, accountants, auditors and controlling persons (if any), as the case
may be, of Investor and any such affiliate, and shall be binding upon and inure
to the benefit of any successors of the Company, the Investor and any such
affiliate and any such person.  However, in all events, if the Investor is found
to be guilty of violations of the federal or state securities laws (or pleads
“no contest” or other similar plea or settles an investigation or pleading
without a specific finding of liability but is still subject to civil or
criminal liability), the Company will have no responsibility to pay any of the
Investor’s fees and expenses regardless of whether or not the Company is or is
also found to have liability.

 
16

--------------------------------------------------------------------------------

 


(M) TRANSFER AGENT.  Upon effectiveness of the Registration Statement, and for
so long as the Registration Statement is effective,  the Company shall deliver
instructions to its transfer agent to issue shares to the Investor that are
covered for resale by the Registration Statement free of restrictive legends if
such is applicable.


(N) ACKNOWLEDGEMENT OF TERMS.  The Company hereby represents and warrants to the
Investor that: (i) it is voluntarily entering into this Agreement of its own
free will, (ii) it is not entering this Agreement under economic duress, (iii)
the terms of this Agreement are reasonable and fair to the Company, and (iv) the
Company has had independent legal counsel of its own choosing review this
Agreement, advise the Company with respect to this Agreement, and represent the
Company in connection with this Agreement.
 
SECTION 6.  CONDITIONS OF THE COMPANY'S OBLIGATION TO SELL.
 
The obligation hereunder of the Company to issue and sell the Securities to the
Investor is further subject to the satisfaction, at or before each Closing Date,
of each of the following conditions set forth below. These conditions are for
the Company's sole benefit and may be waived by the Company at any time in its
sole discretion.
 
(A) The Investor shall have executed this Agreement and the Registration Rights
Agreement and delivered the same to the Company.
 
(B) The Investor shall have delivered to the Company the purchase price for the
Securities being purchased by the Investor between the end of the Pricing Period
and the Closing Date via a Put Settlement Sheet. After receipt of confirmation
of delivery of such Securities to the Investor, the Investor, by wire transfer
of immediately available funds pursuant to the wire instructions provided by the
Company, will disburse the funds constituting the Purchase Amount.
 
(C) The representations and warranties of the Investor shall be true and correct
as of the date when made and as of the applicable Closing Date as though made at
that time and the Investor shall have performed, satisfied and complied with the
covenants, agreements and conditions required by the Equity Line Transaction
Documents to be performed, satisfied or complied with by the Investor on or
before such Closing Date.
 
(D)  No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 
17

--------------------------------------------------------------------------------

 


SECTION 7. FURTHER CONDITIONS OF THE INVESTOR'S OBLIGATION TO PURCHASE.
 
The obligation of the Investor hereunder to purchase shares is subject to the
satisfaction, on or before each Closing Date, of each of the following
conditions set forth below.
 
(A) The Company shall have executed the Equity Line Transaction Documents and
delivered the same to the Investor.
 
(B) The common stock shall be authorized for quotation on the Principal Market
and trading in the common stock shall not have been suspended by the Principal
Market or the SEC, at any time beginning on the date hereof and through and
including the respective Closing Date (excluding suspensions of not more than
one (1) Trading Day resulting from business announcements by the Company,
provided that such suspensions occur prior to the Company's delivery of the Put
Request Notice related to such closing).
 
(C) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the applicable Closing Date as though made at
that time and the Company shall have performed, satisfied and complied with the
covenants, agreements and conditions required by the Equity Line Transaction
Documents to be performed, satisfied or complied with by the Company on or
before such Closing Date. The Investor may request an update as of such Closing
Date regarding the representation contained in this Section 4(C).
 
(D) The Company shall have executed and delivered to the Investor the
certificates representing, or have executed electronic book-entry transfer of,
the Securities (in such denominations as the Investor shall request) being
purchased by the Investor at such closing.
 
(E) The Board of Directors of the Company shall have adopted resolutions
consistent with Section 4(B)(II) above and such resolutions shall not have been
amended or rescinded prior to such Closing Date.
 
(F) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
(G) The Registration Statement shall be effective on each Closing Date and no
stop order suspending the effectiveness of the Registration Statement shall be
in effect or to the Company's knowledge shall be pending or threatened.
Furthermore, on each Closing Date (i) neither the Company nor the Investor shall
have received notice that the SEC has issued or intends to issue a stop order
with respect to such Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of such Registration Statement, either
temporarily or permanently, or intends or has threatened to do so (unless the
SEC's concerns have been addressed and Investor is reasonably satisfied that the
SEC no longer is considering or intends to take such action), and (ii) no other
suspension of the use or withdrawal of the effectiveness of such Registration
Statement or related prospectus shall exist.

 
18

--------------------------------------------------------------------------------

 


(H) At the time of each Closing, the Registration Statement (including
information or documents incorporated by reference therein) and any amendments
or supplements thereto shall not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading or which would require public
disclosure or an update supplement to the prospectus.


(I) If applicable, the shareholders of the Company shall have approved the
issuance of any shares in excess of the Maximum Common Stock Issuance in
accordance with this Agreement or the Company shall have obtained appropriate
approval pursuant to the requirements of Delaware law and the Company’s articles
of incorporation and by-laws.


(K) The conditions to such closing set forth in Section 2(E) shall have been
satisfied on or before such Closing Date.


(L)  The Company shall have certified to the Investor the number of shares of
common stock outstanding when a Put Request Notice is given to the
Investor.  The Company's delivery of a Put Request Notice to the Investor
constitutes the Company's certification of the existence of the necessary number
of shares of common stock reserved for issuance.
 
SECTION 8. TERMINATION. This Agreement shall terminate upon any of the following
events:
 
(I) when the Investor has purchased an aggregate of Three Million Two Hundred
Fifty Thousand dollars ($3,250,000) plus any interest or additional penalties
and fees in the common stock of the Company pursuant to this Agreement; or,
 
(II) on the date which is thirty-six (36) months after the Effective Date; or
 
(III) upon written notice of the Company to the Investor.  Any and all Put
Shares, or penalties, if any, due under this Agreement shall be immediately
payable and due upon termination of this Agreement.
 
SECTION 9.  SUSPENSION


The Company’s right to Put shares, and the Investor’s obligation to purchase
shares under this Agreement shall be suspended upon any of the following events,
and shall remain suspended until such event is rectified:


(I)  the trading of the common stock is suspended by the SEC, the Principal
Market or FINRA for a period of two (2) consecutive Trading Days during the Open
Period; or,


(II) The resale of the common stock ceases to be registered under the 1934 Act
or listed or traded on the Principal Market.  Immediately upon the occurrence of
one of the above-described events, the Company shall send written notice of such
event to the Investor.

 
19

--------------------------------------------------------------------------------

 
 
SECTION 10. INDEMNIFICATION.
 
In consideration of the parties mutual obligations set forth in the Equity Line
Transaction Documents, each of the parties (in such capacity, an Indemnitor)
shall defend, protect, indemnify and hold harmless the other and all of the
other party's shareholders, officers, directors, employees, counsel, and direct
or indirect investors and any of the foregoing person's agents or other
representatives (collectively, the "Indemnitees") from and against any and all
actual actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and reasonable expenses in connection therewith, and
including actual reasonable attorneys' fees and disbursements, incurred by any
Indemnitee as a result of, or arising out of, or relating to (i) any material
misrepresentation or breach of any representation or warranty made by the
Indemnitor in the Equity Line Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby; (ii) any material breach
of any covenant, agreement or obligation of the Indemnitor contained in the
Equity Line Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; or (iii) any cause of action, suit or
claim brought or made against such Indemnitee by a third party and arising out
of or resulting from the execution, delivery, performance or enforcement of the
Equity Line Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, except insofar as any such
misrepresentation, breach or any untrue statement, alleged untrue statement,
omission or alleged omission is made in reliance upon and in conformity with
information furnished to Indemnitor which is specifically intended for use in
the preparation of any such Registration Statement, preliminary prospectus,
prospectus or amendments to the prospectus. To the extent that the foregoing
undertaking by the Indemnitor may be unenforceable for any reason, the
Indemnitor shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law. The indemnity provisions contained herein shall be in addition to any cause
of action or similar rights Indemnitor may have, and any liabilities the
Indemnitor or the Indemnitees may be subject to.
 
SECTION 11. GOVERNING LAW; DISPUTES SUBMITTED TO ARBITRATION.  


All disputes arising under this agreement shall be governed by and interpreted
in accordance with the laws of the Texas without regard to principles of
conflict of laws.  The parties to this agreement will submit all disputes
arising under this agreement to arbitration in Houston, Texas before a single
arbitrator of the American Arbitration Association (“AAA”).  The arbitrator
shall be selected by application of the rules of the AAA, or by mutual agreement
of the parties.  No party to this Agreement will challenge the jurisdiction or
venue provisions as provided in this section. Nothing contained herein shall
prevent the party from obtaining an injunction.
 
(A)  LEGAL FEES; MISCELLANEOUS FEES. Except as otherwise set forth in the Equity
Line Transaction Documents, each party shall pay the fees and expenses of its
advisers, counsel, the accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. Any attorneys' fees and
expenses incurred by either the Company or the Investor in connection with the
preparation, negotiation, execution and delivery of any amendments to this
Agreement or relating to the enforcement of the rights of any party, after the
occurrence of any breach of the terms of this Agreement by another party or any
default by another party in respect of the transactions contemplated hereunder,
shall be paid on demand by the party which breached the Agreement and/or
defaulted, as the case may be. The Company shall pay all stamp and other taxes
and duties levied in connection with the issuance of any Securities.

 
20

--------------------------------------------------------------------------------

 
 
(B) COUNTERPARTS. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original signature.
 
(C) HEADINGS; SINGULAR/PLURAL. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Whenever required by the context of this
Agreement, the singular shall include the plural and masculine shall include the
feminine.
 
(D) SEVERABILITY. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(E) ENTIRE AGREEMENT; AMENDMENTS. This Agreement is the FINAL AGREEMENT between
the Company and the Investor with respect to the terms and conditions set forth
herein, and, the terms of this Agreement may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the Parties.  No
provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and the Investor, and no provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought. The execution and delivery of the Equity Line Transaction
Documents shall not alter the force and effect of any other agreements between
the Parties, and the obligations under those agreements.
 
(F) NOTICES. Any notices or other communications required or permitted to be
given under the terms of this Agreement must be in writing and will be deemed to
have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile or email with the signed document attached in
PDF format (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) day after deposit with a nationally recognized overnight delivery service,
in each case properly addressed to the party to receive the same.  Each party
shall provide five (5) days prior written notice to the other party of any
change in address or facsimile number.
 
(G) NO ASSIGNMENT. This Agreement may not be assigned without the consent of
both parties.
 
(H) NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the benefit of
the parties hereto and is not for the benefit of, nor may any provision hereof
be enforced by, any other person.

 
21

--------------------------------------------------------------------------------

 
 
(I) SURVIVAL. The indemnification provisions set forth in Section 11, shall
survive each of the closings and the termination of this Agreement.
 
(J) PUBLICITY. The Company and the Investor shall consult with each other in
issuing any press releases or otherwise making public statements with respect to
the transactions contemplated hereby and no party shall issue any such press
release or otherwise make any such public statement without the prior consent of
the other party, which consent shall not be unreasonably withheld or delayed,
except that no prior consent shall be required if such disclosure is required by
law, in which such case the disclosing party shall provide the other party with
prior notice of such public statement. The Investor acknowledges that this
Agreement and all or part of the Equity Line Transaction Documents may be deemed
to be "material contracts" as that term is defined by Regulation S-K, and that
the Company may therefore be required to file such documents as exhibits to
reports or registration statements filed under the 1933 Act or the 1934
Act.  The Investor further agrees that the status of such documents and
materials as material contracts shall be determined solely by the Company, in
consultation with its counsel.
 
(K) FURTHER ASSURANCES. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(L) PLACEMENT AGENT. If so required by the SEC, the Company agrees to pay a
registered broker dealer, to act as placement agent, a percentage of the Put
Amount on each draw toward the fee as to be outlined in the future Placement
Agent Agreement.  The Investor shall have no obligation with respect to any fees
or with respect to any claims made by or on behalf of other persons or entities
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Equity Line Transaction Documents. The
Company shall indemnify and hold harmless the Investor, their employees,
officers, directors, agents, and partners, and their respective affiliates, from
and against all claims, losses, damages, costs (including the costs of
preparation and attorney's fees) and expenses incurred in respect of any such
claimed or existing fees, as such fees and expenses are incurred.
 
(M) NO STRICT CONSTRUCTION. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party, as the parties
mutually agree that each has had a full and fair opportunity to review this
Agreement and seek the advice of counsel on it.
 
(N) REMEDIES. The Investor shall have all rights and remedies set forth in this
Agreement and the Registration Rights Agreement and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which the Investor has by law. Any person having
any rights under any provision of this Agreement shall be entitled to enforce
such rights specifically (without posting a bond or other security), to recover
damages by reason of any default or breach of any provision of this Agreement,
including the recovery of reasonable attorneys fees and costs, and to exercise
all other rights granted by law.

 
22

--------------------------------------------------------------------------------

 
 
(O) PAYMENT SET ASIDE. To the extent that the Company makes a payment or
payments to the Investor hereunder or under the Registration Rights Agreement or
the Investor enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
 
(P)  INVESTOR’S ADVISORS AND CONSULTANTS.  In order to protect its investment
under this Agreement or under any of the Equity Line Transaction Documents,
Investor may make available to the Company certain advisors and consultants of
the Investor which may be available at the Company’s request to assist the
company with legal questions, business strategy, accounting issues and strategy,
public relations and communications strategies, branding, marketing strategies,
social media and advertising strategies and other areas of expertise available
to the Investor that may be of interest to management of the Company.  Such
advisors and consultants shall not be made insiders and shall not be considered
agents or employees of the Company in any regard.  Such advisors and consultants
shall not be compensated or granted shares by the Company for their assistance
or services since they are advisors and consultants to the Investor.


(Q)  PRICING OF COMMON STOCK. For purposes of this Agreement, the best bid of
the common stock shall be as reported on nationally recognized quotation system
with live quotation feeds.
 
SECTION 12. NON-DISCLOSURE OF NON-PUBLIC INFORMATION.
 
(a) The Company shall not disclose non-public information to the Investor, its
advisors, or its representatives.
 
(b) Nothing herein shall require the Company to disclose non-public information
to the Investor or its advisors or representatives, and the Company represents
that it does not disseminate non-public information to any investors who
purchase stock in the Company in a public offering, to money managers or to
securities analysts, provided, however, that notwithstanding anything herein to
the contrary, the Company will, as hereinabove provided, immediately notify the
advisors and representatives of the Investor and, if any, underwriters, of any
event or the existence of any circumstance (without any obligation to disclose
the specific event or circumstance) of which it becomes aware, constituting
non-public information (whether or not requested of the Company specifically or
generally during the course of due diligence by such persons or entities),
which, if not disclosed in the prospectus included in the Registration Statement
would cause such prospectus to include a material misstatement or to omit a
material fact required to be stated therein in order to make the statements,
therein, in light of the circumstances in which they were made, not misleading.
Nothing contained in this Section 12 shall be construed to mean that such
persons or entities other than the Investor (without the written consent of the
Investor prior to disclosure of such information) may not obtain non-public
information in the course of conducting due diligence in accordance with the
terms of this Agreement and nothing herein shall prevent any such persons or
entities from notifying the Company of their opinion that based on such due
diligence by such persons or entities, that the Registration Statement contains
an untrue statement of material fact or omits a material fact required to be
stated in the Registration Statement or necessary to make the statements
contained therein, in light of the circumstances in which they were made, not
misleading.

 
23

--------------------------------------------------------------------------------

 
 
ARTICLE 13.  ACKNOWLEDGEMENTS OF THE PARTIES.
 
Notwithstanding anything in this Agreement to the contrary, the parties hereto
hereby acknowledge and agree to the following: (i) the Investor makes no
representations or covenants that it will not engage in trading in the
securities of the Company; (ii) the Company shall, by 8:30 a.m. New York time on
or before the fourth Trading Day following the date hereof, file a current
report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and in the other Equity Line Transaction Documents; (iii)
the Company has not and shall not provide material non-public information to the
Investor unless prior thereto the Investor shall have executed a written
agreement regarding the confidentiality and use of such information; and (iv)
the Company understands and confirms that the Investor will be relying on the
acknowledgements set forth in clauses (i) through (iii) above if the Investor
effects any transactions in the securities of the Company.
 
SIGNATURE PAGE OF INVESTMENT AGREEMENT
 
Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of the Investment Agreement and the Registration Rights
Agreement as of the date first written above.
 
The undersigned signatory hereby certifies that he has read and understands the
Investment Agreement, and the representations made by the undersigned in this
Investment Agreement are true and accurate, and agrees to be bound by its terms.



WASSERMAN INVESTMENTS CORP.   GREEN TECHNOLOGIES SOLUTIONS, INC.          
By:
  
 
BY:
  
 
CESAR RIVERA
  
 
JOHN SHEARER



DATE:
  
  
DATE:
  


 
24

--------------------------------------------------------------------------------

 


PUT REQUEST NOTICE


Date:


RE: Put Request Notice Number ____ __


Dear Sirs:
 
This is to inform you that as of today, Green Technology Solutions, Inc. (the
"Company"), hereby elects to exercise its right pursuant to the Investment
Agreement to require ________________ to purchase shares of its common stock.
The Company hereby certifies that:
 
The amount of this put is $__________.
 
The Pricing Period runs from ________ until _______.
 
The Suspension Price is $________
 
The current number of shares issued and outstanding of the Company as of this
date is: ________
 
The number of shares currently available for issuance on the S-1 for the Equity
Line Transaction Documents is:


  



Regards,


  
Name:
Title:


 
25

--------------------------------------------------------------------------------

 
PUT SETTLEMENT SHEET
 
Date:
 
Dear ________________________,
 
Pursuant to the Put given by Green Technology Solutions, Inc., to
____________________ on _________________ 20___ we are now submitting the amount
of common shares for you to issue to __________________________.
 
Please have a certificate bearing no restrictive legend totaling __________
shares issued to _____________________ immediately and send via DWAC to the
following account:
 
Account Number: __________________________
 
If not DWAC eligible, please send FedEx Priority Overnight to:
 
Name:
  
   
Address: 
  
 
  

 
Once these shares are received by us, we will have the funds wired to the
Company.
 
Regards,

 
26

--------------------------------------------------------------------------------

 